City of San Antonio Building
                                                                         Standards




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     March 10, 2015

                                   No. 04-14-00508-CV

                                    Rudy MENDEZ,
                                       Appellant

                                            v.

             CITY OF SAN ANTONIO BUILDING STANDARDS BOARD,
                                 Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-08659
                  Honorable Barbara Hanson Nellermoe, Judge Presiding


                                     ORDER
      The Motion for Extension of Time to File Reporter’s Record is GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court